EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2020 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 3 of claim 2, “from holding space” should be corrected to read
--from the holding space-- in order to more clearly refer back to that set forth in lines 4-5 of independent claim 1.
b.	In line 3 of claim 6, “from holding space” should be corrected to read
--from the holding space-- in order to more clearly refer back to that set forth in lines 4-5 of independent claim 1.
claim 9, “from holding space” should be corrected to read
--from the holding space-- in order to more clearly refer back to that set forth in line 11 of independent claim 7.

Appropriate correction is required.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 600 (shown once in Figs. 2A, 2B, 3A, 3B, and 4C and twice in Fig. 4A), and 641 (shown once in Fig. 2A).
b.	In Fig. 4A, right-most reference character “600” should be changed to
--610-- in order to be consistent with the remainder of the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-10 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-6, the prior art of record does not teach nor suggest a “holding bracket, comprising: a frame body comprising a strip-shaped plate having a breach, and a plurality of side portions respectively connected to a plurality of sides of the strip-shaped plate and extending towards a same direction such that a holding space that is connected to the breach is formed by the strip-shaped plate and the side portions mutually for holding a loaded object; an elastic rib connected to the strip-shaped plate with one end thereof, and the other end of the elastic rib comprising a free end portion extending into the breach; a stopping block protrusively formed on one surface of the elastic rib facing away from the holding space, and located at the free end portion; and a cover plate pivotally connected to one end of the frame body” (emphasis added).
claims 7-10, the prior art of record does not teach nor suggest a “storage device, comprising: a chassis comprising a first partition member, a second partition member and a receiving recess formed between the second partition member and the first partition member, the first partition member that is formed with a sliding slot having an elongated groove and a detaching opening, the detaching opening that is connected to the elongated groove and the receiving recess, wherein a width of the detaching opening is greater than a width of the elongated groove; and a holding bracket, comprising: a frame body located within the receiving recess, and formed with a holding space; a hanging portion fixedly connected to the frame body, and slidably disposed within the sliding slot; an elastic rib connected to the frame body with one end thereof, and the other end of the elastic rib comprising a free end portion; and a stopping block protrusively formed on the free end portion, and slidably disposed within the sliding slot, wherein when the stopping block is moved to the detaching opening to be blocked by an inner side of the detaching opening, the holding bracket is restricted within the receiving recess, when the elastic rib is bent to move the stopping block away from the detaching opening, the holding bracket is separable from the receiving recess” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688